DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 5-7, 9-13, 15-17 and 19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 3351352, Blakeley et al.
	In regards to claim 1, in Figures 6-7 and paragraphs detailing said figures, Blakeley et al disclose in combination, first and second pipe elements (115) and a coupling for joining said pipe elements end to end, said first and second pipe elements each having a circumferential groove (118) at an end of the pipe element, each of said grooves having a floor, said coupling comprising: a plurality of segments (only one shown, see col. 5, line 40-col.7, line 36), each having oppositely disposed ends, and a respective connection member positioned at each said end, a first end of each said segment being connected to a second end of another of said segments such that said segments surround a central space for receiving said second pipe element; a pair of arcuate projections (33) positioned on opposite sides of and extending along each of said segments; an arcuate surface positioned on each of said projections, each said arcuate surface being engageable with said floor of said groove in one of said pipe elements; a channel positioned between said projections on each of said segments; and a seal received within said channel and having an outer surface sized to support said segments in spaced apart relation to provide clearance about a circumference of said second pipe element, including where measured adjacent to said connection members, said clearance being sufficient to permit insertion of said second pipe element into said central space, said seal having an inner surface sized to receive said second pipe element; wherein at least one of said connection members being adjustably tightenable for drawing each said arcuate surface into engagement with one of said floors upon tightening of said at least one connection member.
	In regards to claim 2, in Figures 6-7 and paragraphs detailing said figures, Blakeley et al disclose each said projection extends between said oppositely disposed ends of said segments.
In regards to claim 3, in Figures 6-7 and paragraphs detailing said figures, Blakeley et al disclose a cut-out (between 33 and 103) located at each end of each said arcuate surface.
In regards to claim 5, in Figures 6-7 and paragraphs detailing said figures, Blakeley et al disclose each one of said segments is deformable so as to substantially conform a curvature of each one of said arcuate surfaces to a curvature of one of said floors upon tightening of said at least one connection member.
In regards to claim 6, in Figures 6-7 and paragraphs detailing said figures, Blakeley et al disclose two of said connection members are adjustably tightenable.
	In regards to claim 7, in Figures 6-7 and paragraphs detailing said figures, Blakeley et al disclose said coupling comprises at most two of said segments.
In regards to claim 9, in Figures 6-7 and paragraphs detailing said figures, Blakeley et al disclose said seal has sufficient stiffness to maintain said segments in said preassembled state during shipping and through handling of said coupling during insertion of said second pipe element into said central space.
	In regards to claim 10, in Figures 6-7 and paragraphs detailing said figures, Blakeley et al disclose the end of the first pipe element is disposed in the central space.
	In regards to claim 11, in Figures 6-7 and paragraphs detailing said figures, Blakeley et al disclose said segments surround the central space for receiving said first pipe element.
	In regards to claim 12, in Figures 6-7 and paragraphs detailing said figures, Blakeley et al disclose the outer surface of the seal is sized to support said segments in spaced apart relation to provide clearance about a circumference of said first pipe element, including where measured adjacent to said connection members, said clearance being sufficient to permit insertion of said first pipe element into said central space, said seal having an inner surface sized to receive said first pipe element.
	In regards to claim 13, in Figures 6-7 and paragraphs detailing said figures, Blakeley et al disclose in combination, first and second pipe elements and a coupling for joining said pipe elements end to end, said first and second pipe elements each having a circumferential groove at an end thereof, each of said grooves having a floor, said coupling comprising: a plurality of segments, each having oppositely disposed ends, and a respective connection member positioned at each said end, a first end of each said segment being connected to a second end of another of said segments such that said segments surround a central space for receiving said second pipe element; a pair of arcuate projections positioned on opposite sides of and extending between said oppositely disposed ends of each of said segments; an arcuate surface positioned on each of said projections, each said arcuate surface being engageable with said floor of said groove in one of said pipe elements, a cut-out being located at each end of each said arcuate surface; a channel positioned between said projections on each of said segments; a seal received within said channel and having an outer surface sized to support said segments in spaced apart relation to provide clearance about a circumference of said second pipe element including where measured adjacent to said connection members, said clearance being sufficient to permit insertion of said second pipe element into said central space, said seal having an inner surface sized to receive said second pipe element; wherein at least one of said connection members being adjustably tightenable for drawing each said arcuate surface into engagement with one of said floors.
In regards to claim 15, in Figures 6-7 and paragraphs detailing said figures, Blakeley et al disclose each one of said segments is deformable so as to substantially conform a curvature of each one of said arcuate surfaces to a curvature of one of said floors upon tightening of said at least one connection member.
	In regards to claim 16, in Figures 6-7 and paragraphs detailing said figures, Blakeley et al disclose two of said connection members are adjustably tightenable.
	In regards to claim 17, in Figures 6-7 and paragraphs detailing said figures, Blakeley et al disclose said coupling comprises at most two of said segments.
	In regards to claim 19, in Figures 6-7 and paragraphs detailing said figures, Blakeley et al disclose said seal has sufficient stiffness to maintain said segments in said preassembled state during shipping and through handling of said coupling during insertion of said second pipe element into said central space.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brakeley et al in view of US 6139069, Radzik.
	In regards to claim 8 and 18, Brakeley et al discloses the claimed invention except for the coupling comprising three of the segments. Radzik invention relates generally to a mechanical coupling with interfitting ends for use in coupling the ends of two abutting pipes or other similar items. Radzik teaches that “[i]t is well known in the art to use a segmented coupling comprising two or more coupling segments to extend over the ends of abutting pipes, and to compress the coupling segments into a sealing relation with the external circumference of the aforementioned pipes to form a leak-proof bond between coupling and the two pipes” (col. 1, lines 14-17). It would have been obvious to one having ordinary skill in the art at the time of filing to modify the coupling with three segments, since it is well known in the art to use a segmented coupling comprising two or more coupling segments to extend over the ends of abutting pipes, and to compress the coupling segments into a sealing relation with the external circumference of the aforementioned pipes to form a leak-proof bond between coupling and the two pipes, as taught by Radzik.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-9 and 13-19 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-16 of prior U.S. Patent No. 9726310. This is a statutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679